DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 in the last two lines recites that the length of the first connection is maintained to the extent of at least 20% of the length in the axial direction.  It is unclear what length is being referred to such that the length of the first connection is at least 20% of.  Is it the entire length of the longitudinal shaft assembly?  Is it the length of the first connection in the initial position?  Clarification and correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17, 19-20 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2004/0152528 (Okude.)
Regarding claims 1 and 28, Okude discloses a shaft connection for a longitudinal shaft assembly of a motor vehicle comprising: at least one first shaft 20 having a first end and a second end and a second shaft 22 disposed so as to be coaxial with the first shaft having a first shaft end and a second shaft end; wherein the first and second shafts extend along an axial direction (See Fig 1); wherein the first end forms a hollow portion (See Fig 2); wherein the first shaft end forms a first journal  (at 20C) having a displacement portion; wherein the first shaft end at least in an initial position of the shaft connection extends through the hollow portion and the hollow portion by way of the displacement portion along the axial direction forms a guide portion (the axial movement 
wherein in the initial position a mutual displacement of the first and second shafts, along the axial direction is prevented by an axial securing feature 1/42;
wherein in the event of a crash the axial securing feature 41/42 is releasable by way of a release force that acts in the axial direction and the first shaft is displaceable along the axial direction in relation to the second shaft wherein, proceeding from the initial position, guiding by the guide portion is guaranteed in the case of an elongation as well as in the case of a compression of the shaft connection. (See Para [0064]).
Regarding claim 17, Okude discloses that the form-fitting connection is formed by a spline toothing 20E/22C on the displacement portion and on the hollow portion. (See Fig 4).
Regarding claim 19, Okude discloses that the second shaft 22 proceeding from the displacement portion towards the second shaft end 22A, has a journal portion that extends along the axial direction, wherein a largest diameter of the journal portion is smaller than a smallest diameter of the hollow portion. (See Figs 1 and 2 at 20C)
Regarding claim 20, Okude discloses that the second shaft 22 in the region of the first shaft end has a detent/stop ring 42 for delimiting the mutual displacement in the case of an elongation of the shaft connection interacts with the first shaft 20.
Claim(s) 1, 17, and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2015/0111653 (Choi).
Regarding claims 1 and 28, Choi discloses a shaft connection for a longitudinal shaft assembly of a motor vehicle (See Abstract) comprising: at least one first shaft 200 
Regarding claim 17, Choi discloses that the form-fitting connection is formed by a spline toothing on the displacement portion and on the hollow portion. (See Abstract and Fig 5).
Regarding claim 29, Choi discloses that the first shaft at the second end is connected to a further second shaft by way of a second shaft connection.  (See Fig 4a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claims 16 and 18, Choi does not specifically state that the movement of the shaft connection is guaranteed to be at least over a distance of 20 millimeters.  However, Choi discloses that depending on the environment of the propeller shaft (i.e. the various kinds of vehicles) it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an elongation of compression of the shaft connection to be at least over a distance of 20 millimeters (approx. 0.787 inches) and/or 20% of the length in the axial direction depending on the type of the vehicle and the length of the propeller shaft.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of in view of JP 4996217 (Showa) (provided by Applicant).     
Regarding claim 22, Choi discloses that the axial securing feature is a ring within grooves within the first and second shafts, but does not disclose that the ring is elastically deformable.  However, Showa discloses that it is known that the securing ring 51 (in Figs 3 and 4 in Showa) can be made of an elastically deformable material, such as rubber (See translation provided by Applicant).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an elastic deformable material, since it has been held to be within the general skill of a In re Leshin, 125 USPQ 416.  
Regarding claim 23, Choi discloses that the hollow portion, proceeding from the first end of the first shaft 200 and towards the second end, extends along the axial direction from a first hollow portion end to a second hollow portion end, and the first groove 240 is disposed on the second hollow portion end. (See Figs 5-7). 
  Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of in view of USPN 10,240,641 (Akita).
Regarding claims 24 and 25, Choi does not disclose a seal.  However, Akita discloses and annular seal 15 disposed on the first hollow portion end conjoining with the second shaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the annular seal 15 in the assembly of Choi as taught by Akita in order to provide a sealing effect between the two shafts.  Note that the annular seal 15 in Akita is located in its own/third groove.
Allowable Subject Matter
Claims 21 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner listed in the PTO 892 form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616